PROVOSTX, J.
Plaintiffs, 11 in number, seek to annul, on various grounds, a stock law adopted by the police jury of Webster parish for ward 4 of that parish. An exception of no cause of action was sustained, for the reason that the petitioners do not allege any actionable interest. Their only allegation of interest is that they are residents and property taxpayers of the parish, and that said ordinance “is greatly to the injury and detriment of petitioners, and, if not annulled, will damage them in the sum of $2,500.” They do not allege in what way the ordinance could possibly injure them. They do not even allege that they live in ward 4, or have any property interests in it. Before citizens can be allowed to invoke the aid of the courts for interfering with the management of the *777public business, they must show a more direct and immediate interest than this. State ex rel. Kuhlman v. Judge, 47 La. Ann. 53, 16 South. 776; State ex rel. Saizan v. Judge, 48 La. Ann. 1515, 21 South. 94.
Judgment affirmed.